Exhibit 10.1

 

[logo.jpg] 

 



11651 Central Parkway, Ste. 118

Jacksonville, FLorida 32224

 

Date

 

Dear _________________,

 

We are pleased to offer you a seat on the Board of Directors of Drone Aviation
Holding Corp., a Nevada corporation (the “Company”) for a term of ______ (___)
years. Upon your execution of this letter agreement, you will have consented to
your appointment, which will be contingent and dependent upon approval of the
Director Agreement by the Board of Directors (such date, the “Appointment
Date”).

 

For and in consideration of the services to be performed by you, the Company
agrees to pay for your services as follows:

 

Fee: An annual fee equal to $______ (“Annual Fee”), payable in equal monthly
installments     Annual bonus: As determined by the Compensation Committee    
Restricted stock: _________ options to purchase the Company’s unregistered
common stock at an exercise price based on the closing price of the Company’s
common stock on the Appointment Date (the “Options”). The Options shall vest 50%
one year from the Appointment Date and the other 50% two years from the
Appointment Date so long as you are a member of the Company’s Board of
Directors. The Options will be exercisable at any time after they vest and prior
to the four year anniversary of the Appointment Date. The Option shall be issued
in compliance with all rules and regulations of the United States Securities and
Exchange Commission pursuant to the terms of a Stock Option Agreement to be
provided by the Company. The Options granted to you shall be in effect subject
to your continuous service as a member of the Board. In the event that your
service is terminated prior to the ____ (___) year anniversary of the
Appointment Date for any reason, all unvested options shall be forfeited.

 

You hereby also consent to the use of your name and biographical information in
documentation prepared by the Company as it relates to your becoming a member of
the Company’s Board

 

Kindly indicate your consent to the matters discussed herein by signing and
returning a copy of this letter to us as soon as possible.

 



    Sincerely,           Jay H. Nussbuam,     CEO and Chairman

 

Accepted: __________________________________     Date: _______________

 



 

main: 904•834•4400

fax:    904•834•4360

info@droneaviationcorp.com

www.DRONEAVIATIONCORP.COM

[logo1.jpg] 

